Mr. Justice Phillips delivered the opinion of the court: Henry Himsteadt, the claimant, files his declaration asking for an award in the sum of $650.00 claiming that is the value of straw burned on his premises in the year of 1921 by order of the Agricultural Department of the State of Illinois in the quarantined district embracing his lands and the lands of many other farmers in which they were quarantined against an infection known as “Flag Smut.” In that same year the said department ordered his straw and all other straw in the infected district to be burned, which accordingly was done, and his claim is so filed. In the case of Joseph Maze, against the State of Illinois, in Case No. 21, an opinion was filed on the 28th day of January, 1925, embracing the same facts as the case at bar. The opinion is written fully in the last above named report and states our entire reasons for the opinion expressed therein, and the same governs in this case and for the reasons « expressed in the case heretofore mentioned. The claim is therefore disallowed, demurrer is sustained and the case dismissed.